--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
Cooperation Agreement
 
The first party: Sichuan Technical Exchange Center(STEC)
 
The second party: China PharmaHub Corp.( PharmaHub)
 
Background
 
Founded in 1982, Sichuan Technical Exchange Center, a subsidiary of Sichuan
Provincial Science and Technology Department ("S&T"), is a professional
institution to carry out international technological exchange and transfer in
Sichuan. In the past 30 years, it has organized dozens of large-scale
professional technical exhibitions and international scientific and technical
exchange activities, making great contribution to S&T progress and technical
exchanges with foreign countries in Sichuan. Currently, Sichuan Provincial
Government attaches great importance to the work of international technology
transfer,especially scientific achievements conversion and technology transfer
in new energy,  bio-medicine and information technology, so as to introduce
foreign advanced technology , upgrade traditional industries and promote
sustainable economic development in Sichuan.
 
China PharmaHub Corp.("PharmaHub") is a global biotechnology company
specializing in technology transfer in bio-pharmaceutical and medical devices.
PharmaHub has close collaboration with partners from universities, companies,
research centers in the field of bio-pharmaceuticals . With solid technical
resources, it is the agency company to promote business in China for many
pharmaceutical and medical companies.
 
On the basis of several potential contacts and negotiations, Sichuan Technical
Exchange Center and PharmaHub reached a consensus to cooperate in technology
transfer and collaborate to introduce and spread American advanced
bio-pharmaceutical, medical devices technology and products in China, thus
upgrading China's bio-medicine technology and promoting the progress and
development of the industry.
 
The two parties have reached the following agreement:
 
I.
Both sides agree to form a partnership in bio-pharmaceutical and medical device
industry, making concerted efforts to promote technological exchange and
transfer between China and the United States. Sichuan Technical Exchange Center
will appoint PharmaHub as its US partner in the fields of bio-pharmaceutical and
medical devices and receive technology transfer and projects from PharmaHub.
PharmaHub will appoint STEC as its technology transfer partner in Sichuan.

 
II.
Both sides agree to immediately start bio-pharmaceutical and medical device
technology transfer projects. The second party should provide technology
transfer projects required by the first party; the first party should list the
projects on the website of Sichuan International Technology Transfer Platform
(website) and provide the projects to relevant enterprises and government in
Sichuan. The second party also agrees to publish the first party's information
on its website.

 
III.
Both sides agree to hold a technology transfer and matchmaking conference
focused on bio-medicine, bio-pharmaceutical and medical devices every six months
in Chengdu. The second party will provide over 30 technical projects in
bio-pharmaceutical and medical devices, and the first party will organize over
60 companies(2 companies for each project) to participate in the matchmaking.
The detailed scale, time and cost will be worked out later through consultation.
If special theme matchmaking is required, the two parties will meet accordingly.

 



IV.
Both sides agree to jointly establish the technology exchange and transfer
service platform so as to further promote bilateral cooperation after 5
technology transfer projects are achieved.

 
V.
The first party will make the best use of resources and support from Sichuan
Provincial Government and Sichuan Provincial Science and Technology Department
to ensure the signed technology transfer projects win the government support in
policies, technology, industrialization and finance and achieve substantial
success.

 
VI.
In principle, intermediary service fee are shared equally between the two
parties. For each project, the two sides will discuss how to charge and the
proportion of charge according to project and service rendered



The Agreement will have two copies, which shall be effective upon signing by the
representatives of both Parties. Each Party shall keep the original version.
Both versions are equally valid.
 
Validity of the Agreement: From July I, 2010 to June 30, 2015.
 

The first party:  
The second party:
     
Sichuan Technical Exchange Ceriter
   China PharmaHub, Corp        /s/Cai Jiming    /s/Richard Lui  Representative:
   Representative:

 

--------------------------------------------------------------------------------